IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                                  December 5, 2006 Session

               STATE OF TENNESSEE v. DUANE LEE RUGGLES

                   Direct Appeal from the Circuit Court for Hardin County
                           No. 8473    C. Creed McGinley, Judge



                     No. W2006-00514-CCA-R3-CD - Filed April 3, 2007


Pursuant to a plea agreement, the defendant, Duane Lee Ruggles, pled guilty to aggravated assault
and received an agreed-upon sentence of eight years as a Range II offender. The defendant appeals
from the trial court’s denial of an alternative sentence. Because the guilty plea transcript is not
contained in this record, we presume the sentence imposed was correct. We affirm the judgment of
the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which DAVID G. HAYES and J.C.
MCLIN , JJ., joined.

Curtis F. Hopper, Savannah, Tennessee, for the appellant, Duane Lee Ruggles.

Robert E. Cooper, Jr., Attorney General and Reporter; J. Ross Dyer, Assistant Attorney General;
Robert G. Radford, District Attorney General; and John W. Overton, Jr., Chief Deputy District
Attorney General, for the appellee, State of Tennessee.

                                            OPINION

        This case grew out of an offense where the defendant took the victim to a secluded area, and
the defendant became extremely violent. The defendant struck the victim several times and
threatened to kill her if she did not perform oral sex on him. The defendant was originally indicted
on two counts of aggravated rape, a Class B felony. The defendant pled guilty to a reduced charge
of aggravated assault, a Class C felony, and agreed to be sentenced as a Range II offender. Thus, the
defendant was not presumed to be a favorable candidate for alternative sentencing. See T.C.A. § 40-
35-102(6).
                                              Analysis

         The only issue presented for review is whether the trial court erred in denying the defendant
some form of alternative sentencing. We note that the sentencing hearing consisted only of the
argument of counsel. No witnesses were presented. The presentence report and the victim’s impact
statement are exhibits in this record. It is the duty of the accused to provide a record which conveys
a fair, accurate, and complete account of what transpired with regard to the issues which form the
basis of the appeal. Tenn. R. App. P. 24(b); see State v. Taylor, 992 S.W.2d 941, 944 (Tenn. 1999).

        The record before this court does not contain a transcript of the guilty plea. In order to
conduct an effective appellate review of sentencing, a transcript of the guilty plea hearing is
necessary. State v. Keen, 996 S.W.2d 842, 844 (Tenn. Crim. App. 1999). In order for this court to
ascertain the facts and circumstances surrounding the offense, the transcript of the guilty plea is
usually necessary. Indeed, the guilty plea hearing is the equivalent of a trial. Id. at 843. In the
absence of a transcript of a guilty plea, this court must generally conclude that the sentence imposed
by the trial court was correct. Id. at 844.

                                             Conclusion

      Accordingly, we presume the sentence imposed by the trial court was correct and affirm the
judgment of the trial court.




                                                       ___________________________________
                                                         JOHN EVERETT WILLIAMS, JUDGE




                                                 -2-